 



Exhibit 10.4
THIRD AMENDMENT TO LOAN AGREEMENT
     This THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”), entered into as
of March 21, 2006 and effective upon the Amendment Effective Date (as defined
below), is entered into by and among PHI, Inc. (formerly Petroleum Helicopters,
Inc.), a Louisiana corporation (the “Borrower”), Air Evac Services, Inc. (“Air
Evac”), PHI Tech Services, Inc. (formerly Evangeline Airmotive, Inc.) (“PHI Tech
Services”) and International Helicopter Transport, Inc. (“IHT”, together with
Air Evac and PHI Tech Services, the “Subsidiary Guarantors”) and Whitney
National Bank (the “Bank”).
Recitals:
     A. The Borrower, the Subsidiary Guarantors and the Bank are parties to that
certain Loan Agreement, dated as of April 23, 2002, as amended by the First
Amendment to the Loan Agreement, dated June 18, 2004, and the Second Amendment
to the Loan Agreement, dated September 20, 2005 (as amended, the “Loan
Agreement”).
     B. The Borrower is a party to that certain Indenture, dated as of April 23,
2002 (collectively, as amended and supplemented, the “2002 Indenture”), entered
into between the Borrower as issuer, the subsidiary guarantors party thereto and
The Bank of New York, as trustee, providing for the issuance of $200 million
outstanding principal amount of 9 3/8% Senior Notes due 2009 (the “2002 Notes”).
     C. The Borrower proposes to commence an offer or series of offers (the
“Tender Offer”) to purchase or redeem any or all of the 2002 Notes from the
holders thereof pursuant to the terms of a Tender Offer and Consent Solicitation
and related documents (the “Solicitation Materials”).
     D. Simultaneous with the Tender Offer, the Borrower proposes to make
certain amendments as are deemed necessary, appropriate or desirable (the
“Proposed Amendments”) to the 2002 Indenture relating to the 2002 Notes, which
Proposed Amendments would, among other things, remove substantially all the
restrictive covenants, certain events of default and other provisions contained
in the 2002 Indenture.
     E. The Borrower proposes to finance the Tender Consideration through some
combination of the following: (i) cash on hand; (ii) the issuance and sale of up
to a maximum of $200 million in principal aggregate amount of new senior notes
(the “New Notes”) in an offering (the “Note Offering”) exempt from registration
under the Securities Act of 1933, as amended (the “Securities Act”), and
providing for resale pursuant to Rule 144A and Regulation S under the Securities
Act; and (iii) proceeds from the Equity Offering (as defined below).
     F. The Borrower proposes to issue the New Notes pursuant to an indenture
(the “New Indenture”) to be executed by and among the Borrower, the subsidiary
guarantors named therein (the “New Indenture Guarantors”) and the trustee under
the New Indenture.
     G. Under the terms of the New Indenture, the New Indenture Guarantors will
guarantee the payment of all amounts due under the New Indenture and the New
Notes.

 



--------------------------------------------------------------------------------



 



     H. The Borrower will sell the New Notes pursuant to a purchase agreement
(the “Purchase Agreement”) to be executed by the Borrower, the New Indenture
Guarantors and the purchasers party thereto.
     I. As a condition to the purchase of the New Notes, the Borrower will be
required to agree, subject to certain conditions, to issue, pursuant to an
exchange offer registered under the Securities Act (the “Exchange Offer”), a
separate series of the Senior Notes due 2013 (the “Exchange Notes”) having
substantially the same terms as the New Notes (except that the Exchange Notes
will not contain transfer restrictions).
     J. In order to finance the Tender Consideration, the Borrower also proposes
the offer, issuance and sale (the “Equity Offering”) of up to 4,931,108 shares
of Non-Voting Common Stock (the “Shares”) under the shelf registration statement
filed by the Borrower with the Securities and Exchange Commission and declared
effective on March 31, 2005 (the “Shelf Registration Statement”), which includes
up to 15% of such shares that may be sold pursuant to the exercise of an
overallotment option (the “Overallotment Option”) by the Underwriters (as
hereinafter defined).
     K. The Borrower proposes to offer, issue and sell the Shares to a group of
underwriters (the “Underwriters”) led by UBS Investment Bank, Howard Weil
Incorporated and other investment banks, including the Overallotment Option, in
the Equity Offering all at a price to be determined.
     L. Pursuant to the Loan Agreement, the Borrower may not enter into any
transaction that would substantially alter the balance sheet or create any
additional obligations for borrowed money without the prior written consent of
Bank.
     M. The Borrower would like to amend the Loan Agreement to allow for, among
other things, the following: (i) the Tender Offer for the 2002 Notes; (ii) the
Proposed Amendments to the 2002 Indenture; (iii) the offering and issuance of
the New Notes pursuant to the New Indenture; (iv) the entering into the New
Indenture; (v) the guarantees granted by the subsidiaries pursuant to the New
Indenture; (vi) the offering and issuance of the Exchange Notes pursuant to the
Exchange Offer; and (vii) the offering of the Shares pursuant to the Equity
Offering, including the related granting of the Overallotment Option to the
Underwriters.
     N. The Borrower, Subsidiary Guarantors and the Bank have agreed to enter
into this Amendment to amend and modify the Loan Agreement, among other things,
to reflect the changes relating to the transactions described above.
     NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, and intending to be legally bound, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
     1.1. Defined Terms.

2



--------------------------------------------------------------------------------



 



     (a) Capitalized terms that are defined in this Amendment shall have the
meanings ascribed in this Amendment to such terms. All other capitalized terms
shall have the meanings ascribed to such terms in the Loan Agreement as amended
by this Amendment. Unless the context of this Amendment clearly requires
otherwise, references to the plural include the singular; references to the
singular include the plural; the words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation”; and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”
     (b) Each reference to “hereof,” “hereunder,” “herein” and “hereby” and each
other similar reference contained in the Loan Agreement, each reference to “this
Agreement”, “the Loan Agreement” and each other similar reference contained in
the Loan Agreement and each reference contained in this Amendment to the “Loan
Agreement” shall on and after the Amendment Effective Date refer to the Loan
Agreement as amended by this Amendment. Any notices, requests, certificates and
other instruments executed and delivered on or after the Amendment Effective
Date may refer to the Loan Agreement without making specific reference to this
Amendment but nevertheless all such references shall mean the Loan Agreement as
amended by this Amendment unless the context otherwise requires. This Amendment
constitutes a “Loan Document” as defined in the Loan Agreement.
ARTICLE 2
AMENDMENTS AND LIMITED WAIVER
     2.1. (a) Amendment to Section C(3) of the Loan Agreement: Offering
Memorandum, Notes and Indenture. Section C(3) of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:
               “(i) The Loans to be made to PHI under, and the terms and
conditions of, this Agreement do not violate the offering memorandum (the “2002
Offering Memorandum”) dated April 17, 2002, respecting promissory notes in the
aggregate principal amount of TWO HUNDRED MILLION and NO/100 DOLLARS, under an
Indenture dated as of April 23, 2002 (the “2002 Indenture”), among PHI, the
Guarantors (as defined in the 2002 Offering Memorandum), and the Bank of New
York, as Trustee, or therewith, as all of the foregoing may be amended from time
to time (individually and collectively, the “2002 Indenture Notes and
Documents”); and
               (ii) The Loans to be made to PHI under, and the terms and
conditions of, this Agreement do not violate the offering memorandum (the “2006
Offering Memorandum”) respecting senior notes in the aggregate principal amount
of up to TWO HUNDRED MILLION and NO/100 DOLLARS, under an Indenture related
thereto (the “2006 Indenture”), among PHI, the Guarantors (as defined in the
2006 Offering Memorandum), and The Bank of New York Trust Company, N.A., as
Trustee, or therewith, as all of the foregoing may be amended from time to time
(individually and collectively, the “2006 Indenture Notes and Documents” and
together with the 2002 Indenture Notes and Documents, the “Indenture Notes and
Documents”).”
     (b) Amendment to Section C(4) of the Loan Agreement: Litigation.
Section C(4) of the Loan Agreement is hereby deleted and replaced in its
entirety with the following:

3



--------------------------------------------------------------------------------



 



               “Except as set forth on Schedule C(4) attached hereto, to the
best of PHI’s knowledge, after due inquiry, no litigation or governmental
proceedings are pending or threatened against PHI or any of its subsidiaries,
the results of which might materially affect PHI or such subsidiaries’ financial
condition or operations. Other than any liability incident to such litigation or
proceedings or provided for or disclosed in the financial statements submitted
to Bank, PHI does not have any material contingent liabilities. No subsidiaries
have any material contingent liability other than those imposed by the security
documents granted by PHI in favor of Whitney and the Indenture Notes and
Documents.”
     2.2. Consent. The Bank hereby consents to the (i) the Tender Offer of the
2002 Notes, (ii) the Proposed Amendments to the 2002 Indenture, (iii) the
offering and issuance of the New Notes pursuant to the New Indenture, (iv) the
entering into the New Indenture, (v) the guarantees granted by the subsidiaries
pursuant to the New Indenture, (vi) the offering and issuance of the Exchange
Notes pursuant to the Exchange Offer, and (vii) the offering of the Shares
pursuant to the Equity Offering, including the related granting of the
Overallotment Option to the Underwriters.
     2.3. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which each of the following conditions
is satisfied:

  (a)   there shall have been delivered to the Bank in accordance with
Section 4.5 counterparts of this Amendment executed by each of the Borrower, the
Subsidiary Guarantors and the Bank; and     (b)   the Bank shall have received
all fees and accrued and unpaid costs and expenses (including reasonable legal
fees and expenses) incurred in connection with the preparation and execution of
this Amendment.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1. Representations and Warranties. To induce the Bank to enter into this
Amendment, the Borrower represents and warrants to the Bank that:
     (a) The representations and warranties of the Borrower in Section C of the
Loan Agreement, as modified herein, are on the date of execution and delivery of
this Amendment, and will be on the Amendment Effective Date, true, correct and
complete in all material respects with the same effect as though made on and as
of such respective date (or, to the extent such representations and warranties
expressly relate to an earlier date, on and as of such earlier date).
     (b) The execution, delivery and performance by the Borrower and the
Subsidiary Guarantors of this Amendment:

  (i)   are within such Person’s corporate powers; and     (ii)   have been duly
authorized by all necessary corporate or other entity

4



--------------------------------------------------------------------------------



 



action, including the consent of the holders of its equity interests where
required.
     (c) This Amendment has been duly executed and delivered by the Borrower and
the Subsidiary Guarantors. Each of this Amendment and the Loan Agreement
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
ARTICLE 4
MISCELLANEOUS
     4.1. No Other Amendments; Reservation of Rights; No Waiver. Other than as
otherwise expressly provided herein, this Amendment shall not be deemed to
operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any Secured Party under the Loan Agreement or any other
Loan Document, nor shall the entering into of this Amendment preclude any
Secured Party from refusing to enter into any further amendments with respect to
the Loan Agreement or any other Loan Document. Except as specified in
Section 2.2, this Amendment shall not constitute a waiver of (i) compliance with
any covenant or other provision in the Loan Agreement or any other Loan Document
or (ii) of the occurrence or continuance of any present or future Default or
Event of Default.
     4.2. Ratification and Confirmation. Except as expressly set forth in this
Amendment, the terms, provisions and conditions of the Loan Agreement and the
other Loan Documents are hereby ratified and confirmed and shall remain
unchanged and in full force and effect without interruption or impairment of any
kind.
     4.3. Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of Louisiana.
     4.4. Headings. The article and section headings contained in this Amendment
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this Amendment.
     4.5. Counterparts. This Amendment may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Amendment may be delivered by
exchange of copies of the signature page by facsimile transmission.
     4.6. Severability. The provisions of this Amendment will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Amendment, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

5



--------------------------------------------------------------------------------



 



     4.7. Costs and Expenses. Regardless of whether the transactions
contemplated by this Amendment are consummated, the Borrower agrees to pay to
the Bank on demand all reasonable out-of-pocket costs and expenses of the Bank
incurred in connection with the preparation, execution and delivery of this
Amendment, including the reasonable fees and expenses of legal counsel to the
Bank.
     4.8. Assignment; Binding Effect. No party may assign either this Amendment
or any of its rights, interests or obligations hereunder except in the manner
specified for an assignment in the Loan Agreement. All of the terms, agreements,
covenants, representations, warranties and conditions of this Amendment are
binding upon, and inure to the benefit of and are enforceable by, the parties
and their respective successors and permitted assigns.
     4.9. Entire Agreement. The Loan Agreement as amended by this Amendment,
together with the Exhibits and Schedules thereto that are delivered pursuant
thereto, constitutes the entire agreement and understanding of the parties in
respect of the subject matter of the Loan Agreement as amended by this Amendment
and supersedes all prior understandings, agreements or representations by or
among the parties, written or oral, to the extent they relate in any way to the
subject matter of the Loan Agreement as amended by this Amendment.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment, or caused
this Amendment to be executed by their authorized representatives, as of the
date stated in the introductory paragraph of this Amendment.

              BORROWER:   PHI, INC.         f/k/a Petroleum Helicopters, Inc.  
 
 
           
 
  By:   /s/ Michael J. McCann   Dated:4/12/2006
 
  Name:  
 
Michael J. McCann    
 
  Title:   Chief Financial Officer, Treasurer and Secretary    
 
            BANK:   WHITNEY NATIONAL BANK    
 
           
 
  By:   /s/ Harry G. Stahel    
 
  Name:  
 
Harry G. Stahel    
 
  Title:   Senior Vice President    
 
            SUBSIDIARY GUARANTORS:   AIR EVAC SERVICES, INC.    
 
           
 
  By:   /s/ Michael J. McCann   Dated:4/12/2006
 
  Name:  
 
Michael J. McCann    
 
  Title:   Chief Financial Officer, Treasurer and Secretary    
 
                PHI TECH SERVICES, INC. (formerly         EVANGELINE AIRMOTIVE,
INC.)    
 
           
 
  By:   /s/ Michael J. McCann   Dated:4/12/2006
 
  Name:  
 
Michael J. McCann    
 
  Title:   Chief Financial Officer, Treasurer and Secretary    
 
                INTERNATIONAL HELICOPTER         TRANSPORT, INC.    
 
           
 
  By:   /s/ Michael J. McCann   Dated:4/12/2006
 
  Name:  
 
Michael J. McCann    
 
  Title:   Chief Financial Officer, Treasurer and Secretary    

Signature Page to
Third Amendment to Loan Agreement

 



--------------------------------------------------------------------------------



 



Schedule C(4)
     In June 2005, we received a document subpoena from the Antitrust Division
of the Department of Justice (“DOJ”). The subpoena relates to a grand jury
investigation of potential antitrust violations among providers of helicopter
transportation services in the U.S. Gulf of Mexico. We have provided the DOJ
with all information that has been requested to date and intend to comply with
future requests, if any, for information from the DOJ in connection with this
investigation.
Schedule C(4) to
Third Amendment to Loan Agreement

 